DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/8/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-14 stand rejected. Claim 14 is cancelled. Claims 1-13 are pending.

Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive. Applicant argues on Pg2 last lines “width “d” of the channel material 31,…does not correspond to the width “W1” of the separation membrane leaf…” The Examiner respectfully disagrees. Hirozawa indicates Fig. 4 is the view of the separation membrane of Fig. 2 and 3. Fig. 1 shows a figure of the separation membrane leaf. Fig. 1 further show item 4, the separation membrane leaf which contains the separation membrane body 2 and the separation membrane 1 (See Hirozawa Pg2Pr23-60). Thus, Fig. 4, which indicates the width d that is located on the separation main body 2, is further part of the separation membrane 1, which is further part of the separation membrane leaf 4.

Applicant further argues on Pg3Pr1-2 that “Hirozawa fails to provide a basis for a person of ordinary skill in the art (POSA) to modify the described separation membrane element in order to head in the direction of the claimed invention towards the employment of features [1] to [5]”. The Examiner respectfully disagrees. The Examiner further notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims. Additionally, Hirozawa has been shown to disclose the newly amended features below.

Response to Amendment
Claim Interpretation
Claim 1 lines 18-25 recite a procedure to determine the coefficient of variation in the channel. The Examiner notes that the apparatus of claim 1 must contain a channel width, however the claim limitations are seen as an analysis on how the channel width variation is determined, and does not affect the structure or function of the separation membrane. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “leaf has a width W1” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirozawa et al. (US2014/0251896; hereinafter “Hirozawa”) in view of Moran et al. (US2012/0261333; hereinafter “Moran”) and Grein et al. (US2017/0002705; hereinafter “Grein”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-13; Hirozawa discloses a separation membrane element comprising: 
A) a plurality of separation membranes each having a raw-water-side face and a permeate-side face and forming a separation membrane leaf by being arranged so that the raw-water-side faces face each (See Hirozawa Fig. 1/8, par. [64, 225]; separation membrane leaf 4 includes a separation membrane 1 and a separation membrane 7, and is arranged so as to oppose a feed-side surface 21 to a feed side surface 71 of the separation membrane 1); 
B) a permeate-side channel material provided between the permeate-side faces of the separation membranes to form a permeate-side channel (See Hirozawa Fig. 1, 8-10, par. [64, 225]; channel material 31 is disposed on a permeate-side surface 22 to form a flow path); 
C) a raw-water-side channel material provided between the raw-water-side faces of the separation membranes to form a raw-water-side channel (See Hirozawa Fig. 8-10, par. [225]; channel material 32 is arranged between the membranes 11); and 
D) a water collection tube for collecting a permeate which is discharged from the permeate-side channel (See Hirozawa Fig. 8-10, 5, par. [64, 222]; water collection tube 6. There is a channel material 31 with a permeate-side surface 22), 
E) wherein the separation membrane leaf has openings respectively in a peripheral part in a direction perpendicular to a longitudinal direction of the water collection tube, and in an end face in the longitudinal direction of the water collection tube (See Hirozawa Fig. 8-10, par. [222-227]; the membrane 11 contains end plates 92, where raw water 101 enters the openings. The water further comes into contact with the feed surfaces of the separation membrane 1, and permeates through towards the water collection tube 6), and 
F) the separation membrane leaf has a width W1 of 150 mm to 400 mm (See Hirozawa Fig. 4, par. [156-157]; width d of channel material 31 is preferably 0.2 mm or more), 
G) the permeate-side channel material has a coefficient of variation in channel width of 0.00-0.10 (See Hirozawa Fig. 1-4; there may be no variation in the channel, i.e. 0),
H) and the separation membrane leaf has a ratio between the width W1 and a length L of the separation membrane leaf, L/W1, of 2.5 or larger (See Hirozawa Fig. 2-4, par. [163]; length f of the separation membrane may be 10 mm or more, L/W1 (10/0.2 yields a ratio of 50)), 
I) the channel width of each of the channels is 0.02mm to 0.8 mm (See Hirozawa Pr. 137, 147; Fig. 4; the interval b is 0.05 mm or more. Interval b is the spacing between the channel materials 31 in the width direction of the separation membrane main body)
J) the permeate-side channel material has a cross-section along a longitudinal direction of the water collection tube, the cross-section having a plurality of channels and having a cross-section area ratio of 0.4-0.75 (See Hirozawa par. [180]; projected area ratio of channel material to permeate-side surface of the separation membrane may be 0.3-0.6).
Hirozawa does not disclose in which the coefficient of variation in channel width is obtained by the following procedure: for one channel of the permeate-side channel material, one hundred portions are examined for channel width at intervals of 0.25 mm along a winding direction, a standard deviation thereof is divided by the average value thereof to obtain a coefficient of variation in channel width of the one channel; the same operation is repeated with respect to other fifty channels to calculate the coefficient of variation in channel width of each channel; and these coefficients of variation are averaged.
Moran relates to the prior art by disclosing a filtration system using a membrane filter with spacers to form ribs defining channels for the passage of fluids. Moran further discloses that the various ribs/channel configurations of the rib can be provided, for example straight and smooth sides provide a more consistent and even support for the subsequent semi-permeable membrane attached or applied thereover, which provides a substantially unrestricted flow channel between the ribs. Furthermore, other rib configurations or arrangements also can be provided as needed or desired depending upon the application (See Moran par. [41]). The height, width, and spacing of the ribs can further be adjusted to meet desired pressure and flow requirements for each particular filtration application (See Moran par. [42]).  
Grein relates to the prior art by disclosing a separation element that is cylindrical in shape and contains a wound membrane (See Grein par. [34]). Grein further discloses a plurality of channel-shaped indentations may be arranged so as to be uniformly distributed, which allows the liquid to be discharged more uniformly (See Grein par. [19]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Hirozawa’s separation membrane element to contain a low coefficient of variation by utilizing Moran and Grein’s utilization of a spacer element to form ribs that define channels for the passage of fluids, since Moran suggests that the dimensions of the spacing ribs can be altered to meet desired pressure and flow requirements, as well as provide a substantially unrestricted flow channel between the ribs for the fluid (See Moran par. [41-42]); while Grein suggests that utilizing a plurality of (See Grein par. [19]; Oxford’s dictionary defines “uniform” - remaining the same in all cases and at all times; unchanging in form or character. Thus, the uniform dimensions of the indentations will provide no variations along the channel). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 2: The separation membrane element according to claim 1, wherein the length L of the separation membrane leaf is 750 mm to 2,000 mm (See Hirozawa Table 2; length a of separation membrane leaf may be 800 mm).
Claim 3: The separation membrane element according to claim 1, which comprises: a raw-water feed part which is the opening formed in the peripheral part of the separation membrane leaf in the direction perpendicular to the longitudinal direction of the water collection tube; and a concentrate discharge part which is the opening formed in a one-side end face of the separation membrane leaf in the longitudinal direction of the water collection tube, the concentrate discharge part being an opening formed by opening a part of the one-side end face (See Hirozawa Fig. 8-10, par. [222-227]; raw water 101 enters the end plate, where water flows through the membranes, and towards the water collection tube 6. The water flows through the collection tube, that’s longitudinal in outlet pathway, out to create a separated permeate water 102 and concentrate water 103 through the end plate 92 disposed at the second end.).
Claim 4: The separation membrane element according to claim 3, wherein the opening formed by opening a part of the one-side end face has an opening length OL which is 5-35% of the length L of the separation membrane leaf (See Hirozawa Fig. 6, par. [184]; the length of the separation membrane L1 is the interface between the separation membrane main body 2, in which the flow path on the permeate side is not formed. The overhanging portion that the channel material does not cover allows an opening with a length L3. The length L4 may be 30% or less.).
Claim 5: The separation membrane element according to claim 3, wherein the opening formed by opening a part of the one-side end face has an opening length OL which is 15-25% of the length L of the separation membrane leaf (See Hirozawa Fig. 6, par. [184]; the length of the separation membrane L1 is the interface between the separation membrane main body 2, in which the flow path on the permeate side is not formed. The overhanging portion that the channel material does not cover allows an opening with a length L3. The length L4 may be 30% or less.).
Claim 6: The separation membrane element according to claim 1, which comprises: a raw-water feed part which is the opening formed in a one-side end face of the separation membrane leaf in the longitudinal direction of the water collection tube; and a concentrate discharge part which is the opening formed in the peripheral part of the separation membrane leaf in the direction perpendicular to the longitudinal direction of the water collection tube, the concentrate discharge part being an opening formed by opening a part of the peripheral part (See Hirozawa Fig. 8-10, par. [222-227]; raw water 101 enters the end plate, where water flows through the membranes, and towards the water collection tube 6. The water flows through the collection tube, that’s longitudinal in outlet pathway, out to create a separated permeate water 102 and concentrate water 103 through the end plate 92 disposed at the second end. The tube 6 contains holes that point out in an axial direction.).
Claim 7: The separation membrane element according to claim 6, wherein the opening formed in a one-side end face has an opening length OL which is 10-40% of the length L of the separation membrane leaf (See Hirozawa Fig. 6, par. [184]; the length of the separation membrane L1 is the interface between the separation membrane main body 2, in which the flow path on the permeate side is not formed. The overhanging portion that the channel material does not cover allows an opening with a length L3. The length L4 may be 30% or less.).
Claim 8: The separation membrane element according to claim 6, wherein the opening formed in a one-side end face has an opening length OL which is 15-20% of the length L of the separation membrane leaf (See Hirozawa Fig. 6, par. [184]; the length of the separation membrane L1 is the interface between the separation membrane main body 2, in which the flow path on the permeate side is not formed. The overhanging portion that the channel material does not cover allows an opening with a length L3. The length L4 may be 30% or less.).
Claim 9: The separation membrane element according to claim 1, which comprises: raw-water feed parts which are the openings formed in both end faces of the separation membrane leaf in the longitudinal direction of the water collection tube; and a concentrate discharge part formed in the peripheral (See Hirozawa Fig. 8-10, par. [222-227]; raw water 101 enters the end plate, where water flows through the membranes, and towards the water collection tube 6. The water flows through the collection tube, that’s longitudinal in outlet pathway, out to create a separated permeate water 102 and concentrate water 103 through the end plate 92 disposed at the second end. The tube 6 contains holes that point out in an axial direction.).
Claim 10: The separation membrane element according to claim 9, wherein the openings formed by opening a part of each of the both end faces each has an opening length OL which is 5-45% of the length L of the separation membrane leaf (See Hirozawa Fig. 6, par. [184]; the length of the separation membrane L1 is the interface between the separation membrane main body 2, in which the flow path on the permeate side is not formed. The overhanging portion that the channel material does not cover allows an opening with a length L3. The length L4 may be 30% or less.).
Claim 11: The separation membrane element according to claim 9, wherein the openings formed by opening a part of each of the both end faces each has an opening length OL which is 15-30% of the length L of the separation membrane leaf (See Hirozawa Fig. 6, par. [184]; the length of the separation membrane L1 is the interface between the separation membrane main body 2, in which the flow path on the permeate side is not formed. The overhanging portion that the channel material does not cover allows an opening with a length L3. The length L4 may be 30% or less.).
Claim 12: The separation membrane element according to claim 1, wherein the opening of the end face in the longitudinal direction of the water collection tube is formed as a single opening extending from an inner end of the separation membrane leaf toward an outside along the direction perpendicular to the longitudinal direction of the water collection tube (See Hirozawa Fig. 8-10; end faces 92 extends the opening towards the case body 81 that holds the membranes 1. The membranes have openings that points axial to the collection tube 6).
Claim 13: A method for operating the separation membrane element according to claim 1, wherein water is fed to the separation membrane element to produce fresh water in an amount which is 35% or (See Hirozawa par. [74], Example 1-2; water is purified at a rate of 99.61%).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okamoto (2015/0144550), Hirozawa (2015/0041388), Hirozawa (2014/0231332), Hirozawa (2014/0151286). All of the prior art listed contain inventors from the instant Application, which relates to separation membrane elements of spiral wound membranes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779 


/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779